Title: Francois André Michaux to Thomas Jefferson, 10 August 1810
From: Michaux, Francois André
To: Jefferson, Thomas


          
            Monsieur
            Paris ce 10 aout 1810
          
          Dans la lettre que j’ai eu l’honneur de vous écrire peu de tems après mon arrivée en France, je vous exprimais toute ma reconnoissce pour la faveur
				  Signalée, que vous m’accordâtes en facilitant mon retour en Europe, avec touts mes Collections. 
                     
                     
                     
                     C’est
				le résultat de cette bienveillce de votre part, qui fait que je suis dès apresent dans la possibilité de vous adrésser le Commenct de mon travail Sur les grands végétaux de l’Amérique septle et notament des Etats Unis. Je désire sinceremt Monsieur, que cet ouvrage se trouve être digne de votre suffrage et surtout si vous pensés qu’il puisse contribuer à l’instruction des agriculteurs et des ouvriers en bois, classes d’Hommes
				si Utiles et si nombreuse dans votre paÿs. Pour rendre cet ouvrage plus populaire j’ai pensé qu’il serait avantageux de remplacer dans l’edition américaine, tous les noms botaniques par les noms Vulgaires, changement que
				j’ai fait dans l’Exemplaire que jenvoÿe à Monsr S. Bradford Libraire à Philadelphie et sur lequel sera faite la traduction; je lui envoÿe également, de Paris, les planches coloriées pour etre adapteés a cette même édition. si, au
				contraire, aucun libraire dans les Etats Unis ne jugent pas a propos de faire cette traduction, l’Edition francaise, sera par suite suspendue, après avoir fait l’histoire des Noyers, et J’aurai a regretter que les tems malheux dans
				lesquels nous vivons se soient opposés a une entreprise qui aurait peut etre de quelque utilité et contribuer aux agréments de la vie champetre en amerique.
          
            Je Suis avec Respect
            Monsieur Votre très humble et très obeissant serviteur
            
                     
                  F. Andre Michaux
          
         
          Editors’ Translation
          
            
              Sir
              Paris 
                        10 August 1810
            
            In the letter I had the honor to write you shortly after my arrival in France, I expressed my gratitude for the considerable favor you did me by facilitating my return to Europe with all my collections. 
                     
                     
                     
                     Thanks
			 to your kindness, I am now able to send you the beginning of my work on the large plants of North America, and especially those of the United States. I sincerely hope, Sir, that this work merits your approval and above all that you will think it might contribute to the education of farmers and woodsmen, classes of men so useful and
			 numerous in your country. To make this work more popular I thought it might be advantageous to replace all the botanical designations with common names in the American edition, changes that I
			 have
			 marked in the copy I am sending to Mr. S. Bradford, a Philadelphia bookseller, for the translation. I am also sending him, from Paris, the colored plates to be used in this same edition. If, on the contrary,
			 no bookseller in the United States finds it worthwhile to translate it, the French edition will be suspended after the completion of the history of walnut trees, and I will regret that the unhappy times in which we live are
			 opposed to an enterprise that could have been of some
			 use, and might have contributed to making rural life in America more pleasant.
            
              I am with Respect
                     
                  
              Sir Your very humble and very obedient servant
              
                     
                  F. Andre Michaux
            
          
        